Citation Nr: 1105850	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  07-14 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial compensable evaluation for right 
shoulder acromioclavicular separation.  

2.  Entitlement to an initial compensable evaluation for left ear 
hearing loss.

3.  Entitlement to an initial compensable evaluation for 
degenerative joint disease and degenerative disc disease of the 
lumbar spine for the period prior to March 16, 2007.

4.  Entitlement to an initial evaluation higher than 10 percent 
for degenerative joint diseases and degenerative disc disease of 
the lumbar spine for the period from March 16, 2007 to February 
9, 2009.

5.  Entitlement to an initial compensable evaluation for 
residuals of left shoulder dislocation for the period prior to 
February 10, 2009.

6.  Entitlement to an initial compensable evaluation for right 
knee chondromalacia patella from prior to February 10, 2009.

7.  Entitlement to an initial compensable evaluation for left 
knee chondromalacia patella from prior to February 10, 2009.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from October 2001 to July 2005.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington. 

Although the Veteran did not identify the issues involving 
entitlement to an initial compensable evaluation for left ear 
hearing loss or entitlement to an initial compensable evaluation 
for residuals of right shoulder acromioclavicular separation on 
his April 2007 substantive appeal (VA Form 9), the issues were 
included in the October 2008 and July 2009 Supplemental 
Statements of the Case (SSOCs) and were among the issues listed 
on the Appeal Certification Worksheet.  A Decision Review Officer 
(DRO) at the RO also included these issues among those on appeal 
on a memorandum to the Veteran's representative dated in October 
2008.  Because the RO has taken actions to indicate to the 
Veteran that these issues are on appeal, the requirement that 
there be a timely Substantive Appeal is deemed waived.  See Percy 
v. Shinseki, 23 Vet. App. 37 (2009); Gonzalez-Morales v. 
Principi, 16 Vet. App. 556 (2003) (per curiam order).

In August 2010, the Veteran presented hearing testimony before 
the undersigned pertaining to the issues on appeal.  The 
transcript of the hearing is associated with the claims file.

At the Travel Board hearing the appellant stated that he was 
satisfied with the disability ratings assigned for degenerative 
joint disease and degenerative disc disease of the lumbar spine, 
residuals of left shoulder dislocation, right knee chondromalacia 
patella and left knee chondromalacia patella effective February 
10, 2010.  He specifically stated he was not seeking an increased 
evaluation for these disabilities from February 10, 2010 through 
the present.  Accordingly, the appellant has restricted his 
appeal to the time period through February 9, 2010.  The Board's 
decision will specifically address that time period.

The issues of entitlement to an initial compensable evaluation 
for degenerative joint disease and degenerative disc disease of 
the lumbar spine for the period from July 5, 2005 to March 15, 
2007 and entitlement to an initial evaluation higher than 10 
percent for degenerative joint diseases and degenerative disc 
disease of the lumbar spine for the period from March 16, 2007 to 
February 9, 2009 are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  At the Board hearing held in August 2010, which was prior to 
the promulgation of a decision in the appeal, the Veteran 
requested that his appeal with respect to the issue of 
entitlement to a compensable initial evaluation for right 
shoulder acromioclavicular separation, be withdrawn.     

2.  The Veteran demonstrated no worse than a Level I hearing 
acuity in his service-connected left ear and is not shown to be 
deaf in the service-connected right ear on audiological 
evaluations conducted during the claim/appeal period.

3.  Resolving reasonable doubt in favor of the Veteran, the 
evidence shows that the manifestations of his left shoulder 
disability more closely approximate recurrent dislocation of the 
humerus at the scapulohumeral joint, with frequent episodes and 
guarding of all arm movements, for the entire claim/appeal 
period.  

4.  For the portion of the appeal period prior to February 10, 
2009, the Veteran's service-connected right knee disability is 
manifested by range of motion of flexion to 140 degrees and 
extension to 0 degrees, with subjective reports of pain but no 
objective evidence of pain on motion, and no instability.  

5.  For the portion of the appeal period prior to February 10, 
2009, the Veteran's service-connected left knee disability is 
manifested by range of motion of flexion to 140 degrees and 
extension to 0 degrees, with subjective reports of pain but no 
objective evidence of pain on motion, and no objective evidence 
of instability.  


CONCLUSIONS OF LAW

1.  With respect to the issue of entitlement to an initial 
compensable evaluation for service-connected right shoulder 
acromioclavicular separation, the criteria for withdrawal of an 
appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

2.  The criteria for a compensable rating for left ear hearing 
loss have not been met for the entire claim/appeal period.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1, 4.7, 4.85, DC 6100 (2010).

3.  Giving the benefit of the doubt to the Veteran, the schedular 
criteria for a disability rating of 20 percent have been 
approximated for the Veteran's residuals of left shoulder 
dislocation for the entire claim/appeal period.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.3, 4.7, 
4.71a, DC 5202 (2010).

4.  The criteria for an initial compensable rating for right knee 
chondromalacia patella prior to February 10, 2009 have not been 
met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.71a, 
DC 5014 (2010).

5.  The criteria for an initial compensable rating for left knee 
chondromalacia patella prior to February 10, 2009 have not been 
met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.71a, 
DC 5014 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2010).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In addition, the holding in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Initially, as will be explained below, the Veteran's claim for an 
initial compensable evaluation for his service-connected right 
shoulder disability is dismissed due to the Veteran's request for 
withdrawal at the Board hearing.  Consequently, no discussion 
regarding VA's fulfillment of its duties to notify and assist is 
warranted with respect to that issue.   

In regard to the other claims for higher initial ratings 
currently on appeal, the Veteran is challenging the initial 
evaluations assigned for his disabilities following the award of 
service connection in the March 2006 rating decision.  It is 
notable that the Court, quoting from the legislative history of 
the VCAA, has held that, in cases where service connection has 
been granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has been 
more than substantiated - it has been proven, thereby rendering 
notice under 38 U.S.C.A. § 5103(a) no longer required because the 
purpose which the notice is intended to serve has been fulfilled.  
Dingess v. Nicholson, 19 Vet. App. at 491.  Moreover, under 
38 C.F.R. § 3.159(b)(3)(i), there is no duty to provide the 
Veteran with VCAA notice upon receipt of a Notice of 
Disagreement, such as in this case.  

Notwithstanding the above, the Veteran was advised, in the June 
2008 notice letter and in an attachment to a March 2010 letter 
advising the Veteran of his scheduled hearing, of how VA 
determines the disability rating and effective date once service 
connection has been established, and, generally, the evidence 
needed to substantiate his claims for an increased rating.  
Further, although no longer required, the Veteran was provided 
with the rating criteria pertinent to his initial rating claims 
involving the low back, knee, and shoulder disabilities in the 
June 2008 notice letter.  Furthermore, the record reflects that 
during the hearing in August 2010, the VA Acting Veterans Law 
Judge asked the appellant if he had a fair opportunity to discuss 
his case and if there was anything else that he wished to add for 
the record.  The actions of the Acting Veterans Law Judge 
supplement VCAA and comply with 38 C.F.R. § 3.103 (2010).

The Board also observes that the Veteran has been provided with 
ample opportunity to submit evidence and argument in support of 
his claims and to participate effectively in the processing of 
his claims during the course of this appeal.  As stated above, 
neither the Veteran nor his representative has alleged any 
prejudice with respect to the notice, or lack thereof, received 
for his initial rating claims during the course of this appeal. 

In consideration of the foregoing, the Board concludes that the 
requirements of the notice provisions of the VCAA have been met, 
and there is no outstanding duty to inform the Veteran that any 
additional information or evidence is needed.  Quartuccio, 16 
Vet. App. at 187.

To fulfill its statutory duty to assist, the RO afforded the 
Veteran with medical examinations in January 2006 and February 
2009 in connection with his claims.  The examination reports have 
been reviewed and include all relevant findings. 

In this regard, the Board notes that, in Martinak v. Nicholson, 
21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA 
audiological examinations, in addition to dictating objective 
test results, a VA audiologist must fully describe the functional 
effects caused by a hearing disability in his or her final 
report.  The Court's rationale in requiring an examiner to 
consider the functional effects of a Veteran's hearing loss 
disability involves the potential application of 38 C.F.R. § 
3.321(b) in considering whether referral for an extra-schedular 
rating is warranted.  Specifically, the Court noted that, 
"unlike the rating schedule for hearing loss, § 3.321(b) does 
not rely exclusively on objective test results to determine 
whether a referral for an extra[-]schedular rating is warranted.  
The Secretary's policy [requiring VA audiologists to describe the 
effect of a hearing disability on a Veteran's occupational 
functioning and daily activities] facilitates such determinations 
by requiring VA audiologists to provide information in 
anticipation of its possible application."  Id.

Although functional effects caused by the Veteran's hearing 
disability were not discussed in the January 2006 VA audiological 
examination report, the February 2009 audiological examiner 
specifically wrote that the Veteran reported that his hearing 
impairment did not effect occupational functioning or activities 
of daily living, as stated below.  Thus, the examination report 
adequately addresses the factors contemplated in consideration of 
potential extraschedular referral for the hearing loss claim.    

Also, VA treatment records adequately identified as relevant to 
the Veteran's claims have been provided or obtained, to the 
extent possible, and are associated with the claims folder.  
Further, the Veteran has submitted several written statements in 
connection with his claims and during the course of his appeal.    

Neither the Veteran nor his representative has made the RO or the 
Board aware of any other evidence relevant to his appeal that 
needs to be obtained.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is required 
to comply with the duty to assist the Veteran in developing the 
facts pertinent to the claims adjudicated herein.  In view of the 
foregoing, the Board will proceed with appellate review.  

II.  Initial compensable evaluation for right shoulder disability

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran told the undersigned during his 
testimony at the August 2010 Travel Board hearing that he wished 
to withdraw his appeal as to the issue involving an initial 
compensable rating for his service-connected right shoulder 
disability.  See hearing transcript, page 2.  Such request is 
documented in the August 2010 hearing transcript included in the 
claims folder.  Because the request to withdraw the appeal is in 
writing and there remain no allegations of errors of fact or law 
for appellate consideration, the Board does not have jurisdiction 
to review the appeal, and that issue is properly dismissed.

III.  Disability Evaluations

Disability evaluations are determined by the application of the 
VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its conclusions. 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing 
regulations include 38 C.F.R. §§ 4.1 and 4.2, which require the 
evaluation of the complete medical history of the veteran's 
condition.  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding a degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  

In a claim for a higher original rating after an initial award of 
service connection, all the evidence submitted in support of the 
Veteran's claim is to be considered.  An appeal from the initial 
assignment of a disability rating, such as in this case, requires 
consideration of the entire time period involved and contemplates 
staged ratings where warranted.  Fenderson v. West, 12 Vet. App. 
119 (1999).

Separate evaluations may be assigned for separate periods of time 
based on the facts found. In other words, the evaluations may be 
"staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged 
ratings are appropriate when the factual findings show distinct 
period where the service-connected disability exhibits symptoms 
that would warrant different ratings.); see also Fenderson, 
supra.  A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  It is thus essential, in 
determining the level of current impairment, that the disability 
be considered in the context of the entire recorded history.  38 
C.F.R. § 4.1.

A.  Left ear hearing loss

Hearing loss is evaluated under 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100, Tables VI, VIA, VII of VA's rating 
schedule.  

The Rating Schedule provides a table for rating purposes (Table 
VI) to determine a Roman numeral designation (I through XI) for 
hearing impairment, established by a state-licensed audiologist 
including a controlled speech discrimination test (Maryland CNC), 
and based upon a combination of the percent of speech 
discrimination and the pure tone threshold average which is the 
sum of the pure tone thresholds at 1000, 2000, 3000 and 4000 
Hertz, divided by four.  38 C.F.R. 
§ 4.85.  Table VII is used to determine the percentage evaluation 
by combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal row represents the ear 
having the poorer hearing and the vertical column represents the 
ear having the better hearing.  Id.

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or 
more, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table 
VI or Table VI A, whichever results in the higher numeral.  Each 
ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 Hertz, 
and 70 decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing impairment 
from either Table VI or Table VI A, whichever results in the 
higher numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  38 C.F.R. § 4.86(b).

In this case, the record reflects that the Veteran was granted 
service connection for left ear hearing loss effective July 5, 
2005, the day following discharge from service, in the March 2006 
rating decision.   The Veteran is assigned a noncompensable 
evaluation under 38 C.F.R. § 4.85, Diagnostic Code 6100 for left 
ear hearing loss.  Service connection for right ear hearing loss 
was denied and has not been established.

The Board initially notes that the record contains no evidence of 
complete deafness in the nonservice-connected right ear, as will 
be shown below.  Thus, the Veteran's right ear will be considered 
normal and assigned a Level I hearing acuity for rating purposes 
for the entire claim/appeal period.  See id.

In connection with his claim, the Veteran underwent audiometric 
testing in January 2006.  At that time, the Veteran exhibited 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
5
35
15
LEFT
5
10
10
5
40

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and the left ear.

Under the guidelines set forth in 38 C.F.R. § 4.85, the January 
2006 audiometric results reveal that the Veteran demonstrated 
Level I hearing acuity in the service-connected left ear (with a 
puretone threshold average of 15 dB and speech discrimination 
score of 100 percent) and, as noted above, a Level I hearing 
acuity is assigned to the right ear because the Veteran was not 
shown to be deaf in his non-service-connected right ear.  Table 
VII (Diagnostic Code 6100) provides a 0 percent disability rating 
for the hearing impairment demonstrated at this examination.  38 
C.F.R. § 4.85.  

The Veteran underwent a second VA audiological examination in 
connection with his claim in February 2009, in response to his 
representative's request that the Veteran be afforded with 
another examination to show the current severity of his 
disabilities.  See the representative's letter dated October 30, 
2008.  

At the February 2009 examination, the Veteran demonstrated pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
35
15
LEFT
0
5
5
0
40

Speech audiometry revealed speech recognition ability of 100 
percent for both ears.

Under the guidelines set forth in 38 C.F.R. § 4.85, the February 
2009 audiometric results reveal that the Veteran demonstrated 
Level I hearing acuity in the service-connected left ear (with a 
puretone threshold average of 13 dB and speech discrimination 
score of 100 percent) and a Level I hearing acuity in the non-
service-connected right ear.  Table VII (Diagnostic Code 6100) 
also provides a 0 percent disability rating for the hearing 
impairment demonstrated at this examination.  38 C.F.R. § 4.85.  

Additionally, the Board notes that the audiometric test results 
from the January 2006 and February 2009 audiological examinations 
did not show an exceptional pattern of hearing impairment for the 
left ear.   

Based on the foregoing, the Board finds that a preponderance of 
the evidence is against the claim.  Thus, entitlement to a 
compensable rating for left ear hearing loss on a schedular basis 
is denied.  

While the Board has considered whether staged ratings are 
warranted for this period, the factual findings do not show 
distinct time periods where the Veteran's hearing loss exhibited 
symptoms that would warrant different ratings.  Thus, a staged 
rating is not warranted.    

Consideration has also been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, after 
careful review of the available diagnostic codes and the evidence 
of record, the Board finds there are no other codes that provide 
a basis to assign a higher schedular evaluation for the Veteran's 
claimed hearing loss disability.     

The Board has further considered whether the Veteran's left ear 
hearing loss warrants referral for consideration of a higher 
rating on an extraschedular basis.  38 C.F.R. § 3.321(b); see 
Barringer v. Peake, 22 Vet. App. 242 (2008).  However, after 
review of the record, the Board finds that any limitations on the 
Veteran's employability due to his service-connected hearing loss 
have been contemplated in the currently assigned noncompensable 
rating under DC 6100.  The evidence reflects that the Veteran's 
claimed disability has not necessitated any frequent periods of 
hospitalization or caused marked interference with employment at 
any time relevant to the claim/appeal period.  Indeed, the 
Veteran even told the February 2009 VA audiological examiner that 
his hearing impairment did not effect occupational functioning or 
activities of daily living.  Because the record does not show an 
exceptional or unusual disability picture not contemplated by the 
regular schedular standards nor has such been contended by the 
Veteran, referral under 38 C.F.R. § 3.321(b) for consideration of 
the assignment of an extraschedular rating is not warranted.  

B.  Left shoulder disability 

The Veteran is assigned a noncompensable (0 percent) disability 
evaluation for his residuals of left shoulder dislocation under 
DC 5203 for impairment of the clavicle or scapula for the period 
prior to February 10, 2009.  The Veteran is assigned a 10 percent 
disability evaluation for his residuals of left shoulder 
dislocation under DC 5203 for impairment of the clavicle or 
scapula for the period from February 10, 2009 to the present.  
The Veteran is right-hand dominant.  

At the outset, as previously noted, the Board notes that the 
Veteran stated at the August 2010 hearing that he was satisfied 
with the disability rating assigned effective February 10, 2010 
and that he was only seeking a higher rating prior to February 
10, 2010.  However, as will be discussed below, the Board is 
finding that the Veteran's disability warrants a 20 percent 
disability rating which is higher than the 10 percent assigned 
effective February 10, 2010.  Considering this is a favorable 
finding, the Board will consider the entire period of time from 
the grant of service connection in July 5, 2005 through the 
present.  .

Although the schedular criteria below do not specifically outline 
any criteria for a noncompensable rating, the Board notes that a 
zero percent evaluation is assigned when the requirements for a 
compensable evaluation are not met pursuant to 38 C.F.R. § 4.31.  

DC 5203 provides that in cases of clavicular or scapular 
impairment, where either the major or minor arm is involved, a 20 
percent rating is warranted for dislocation of the clavicle or 
scapula.  Nonunion of the clavicle or scapula with loose movement 
shall also be assigned a 20 percent rating.  Nonunion of the 
clavicle or scapula without loose movement warrants a 10 percent 
evaluation.  Malunion of the clavicle or scapula may be assigned 
a 10 percent rating, or may be rated based on impairment of 
function of the contiguous joint.

After careful review of the evidentiary record, the Board does 
not find that the Veteran's left shoulder disability does not 
meet the criteria associated with a compensable or higher rating 
under DC 5203.  The evidence shows there is no malunion, or 
nonunion of the clavicle or scapula at any time relevant to the 
claim/appeal period.  Additionally, although the Veteran reported 
at the August 2010 Travel Board hearing that he had suffered from 
at least twelve dislocations involving his left shoulder over the 
last five years, the medical evidence does not suggest that the 
dislocations described by the Veteran involved impairment of his 
clavicle or scapula.  While the Veteran, as a lay person, is 
considered competent to diagnose a dislocated shoulder, he is not 
competent to attribute the dislocation to an impairment of the 
clavicle or scapula because he lacks the requisite medical 
expertise and training.  Instead, as will be explained below, the 
medical evidence suggests impairment of the glenohumeral joint of 
the left shoulder.  Thus, for these reasons, the assignment of a 
compensable or higher rating for the Veteran's left shoulder 
disability for either portion of the appeal period is not 
warranted under DC 5203.    

Nevertheless, consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 and 4, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
For reasons explained below, the Board resolves reasonable doubt 
in favor of the Veteran and finds that the disability picture 
associated with his left shoulder disability more closely 
approximates the schedular criteria for a 20 percent disability 
rating under DC 5202 for other impairment of the humerus for the 
entire claim/appeal period.  

DC 5202 provides ratings for other impairment of the humerus.  
Malunion of the humerus with moderate or marked deformity is 
rated as 20 percent for the minor shoulder.  Recurrent 
dislocations of the humerus at the scapulohumeral joint, either 
with infrequent episodes, and guarding of movement only at the 
shoulder level, or, with frequent episodes and guarding of all 
arm movements, are rated as 20 percent for the minor shoulder.  
Fibrous union of the humerus is rated as 40 percent for the minor 
shoulder.  Nonunion of humerus (false flail joint) is rated as 50 
percent for the minor shoulder.  Loss of head of the humerus 
(flail shoulder) is rated as 70 percent for the minor shoulder.  
38 C.F.R. § 4.71a, DC 5202.

In this case, the Board notes that x-rays taken of the Veteran's 
left shoulder in connection with the February 2009 VA medical 
examination show minimal productive change at the glenohumeral 
joint, with no evidence of acute fracture or disarticulation.  
The examiner commented in the February 2009 examination report 
that the Veteran had previously sustained a glenohumeral 
dislocation of the left shoulder and reported a feeling of 
instability and having suffered 6 more dislocations since the 
initial injury in service.  The examiner also wrote that the 
Veteran reported that he regularly and several times per year 
suffered left shoulder dislocation and instability.   The 
examiner clearly indicated that he found the Veteran's account of 
having sustained multiple dislocations since his initial injury 
in service to be credible because he diagnosed the Veteran with 
moderate anterior instability of the left shoulder.  

Also, as stated above, the Veteran competently reported at the 
August 2010 Travel Board hearing that he suffered numerous 
dislocations of the left shoulder since service.  See hearing 
transcript, page 24.  While the Board recognizes that the Veteran 
did not mention having sustained multiple left shoulder 
dislocations at the January 2006 VA medical examination, the 
Board finds the Veteran's account of having suffered several left 
shoulder dislocations since the initial injury in 2001 credible, 
particularly when viewed in relation to his history of injury and 
recurrent problems in service.  See 38 C.F.R. § 4.1.  Moreover, 
the Veteran indicated that he frequently guards his left arm 
movement at the Board hearing and his statement is deemed 
credible in this regard.  See hearing transcript, page 25.      

Further, the February 2009 examination report reveals that the 
Veteran demonstrated a positive anterior apprehension sign, a +2 
sulcus sign, mild pain elicited with range of motion testing 
particularly in external rotation, mildly increased pain with 
repetitive resisted motion, and mild incoordination in the 
Veteran's motion on physical examination.  These objective 
findings also indicate instability of the Veteran's left shoulder 
and the +2 sulcus sign, in particular, indicates glenohumeral 
instability.    

Thus, for the foregoing reasons, the Board resolves reasonable 
doubt in the Veteran's favor and finds that the Veteran's left 
shoulder disability more closely approximates recurrent 
dislocation of the humerus at the scapulohumeral joint with 
frequent episodes and guarding of all arm movements.  Therefore, 
the Board concludes that entitlement to a 20 percent disability 
evaluation under DC 5202 for his left shoulder dislocation 
residuals is warranted effective July 5, 2005.  

Because the factual findings do not show distinct time periods 
where the Veteran's left shoulder disability exhibited symptoms 
that would warrant different ratings, the Board finds that no 
staged rating is warranted.  

In making the above determination, the Board has considered 
whether the Veteran is entitled to an even higher initial 
evaluation under DC 5202.  However, because there is no evidence 
of fibrous union of the humerus, false flail joint, or flail 
shoulder, the evidence does not support the assignment of a 
higher initial rating under DC 5202.  

Moreover, upon review of the record, there are no other 
applicable DCs that provide a basis to assign a schedular 
evaluation higher than 20 percent for the Veteran's claimed left 
shoulder disability.     

The Board has further considered whether the Veteran's left 
shoulder disability warrants referral for consideration of a 
higher rating on an extraschedular basis.  38 C.F.R. § 3.321(b); 
see Barringer v. Peake, 22 Vet. App. 242 (2008).  However, after 
review of the record, the Board finds that any limitations on the 
Veteran's employability due to his service-connected left 
shoulder disability have been contemplated in the currently 
assigned rating under DC 5202.  The evidence reflects that the 
Veteran's claimed disability has not necessitated any frequent 
periods of hospitalization or caused marked interference with 
employment at any time relevant to the claim/appeal period.  
Indeed, the Veteran even told the February 2009 VA examiner that 
he had not missed work in the last 12 months because of his 
shoulder and the examiner noted that his activities of daily 
living were unimpaired.  Because the record does not show an 
exceptional or unusual disability picture not contemplated by the 
regular schedular standards nor has such been contended by the 
Veteran, referral under 38 C.F.R. § 3.321(b) for consideration of 
the assignment of an extraschedular rating is not warranted.  

C.  Right knee disability prior to February 9, 2010

The Veteran is assigned a noncompensable (0 percent) disability 
evaluation for his right knee chondromalacia patella under DC 
5014 for osteomalacia prior to February 10, 2009.  As previously 
note, at the Travel Board hearing of August 2010, the appellant 
stated he was satisfied with the 10 percent disability rating 
assigned effective February 10, 2009, therefore, the Board's 
analysis will focus on the time period prior to February 10, 
2009. 

Under DC 5014, osteomalacia shall be rated based on limitation of 
motion of the affected part, as degenerative arthritis under 38 
C.F.R. § 4.71a, DC 5003.  38 C.F.R. § 4.71a, DC 5014 (2010).

Degenerative arthritis is rated under DC 5003 which provides that 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joints involved.  When, 
however, the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each such 
major joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003. 
Limitation of motion must be objectively confirmed by findings 
such as swelling, muscle spasm, or satisfactory evidence of 
painful motion.  In the absence of limitation of motion, the 
arthritis is to be rated based on x-ray findings, as follows: a 
10 percent evaluation is warranted where there is x-ray evidence 
of involvement of 2 or more major joints or 2 or more minor joint 
groups.  A maximum 20 percent evaluation is warranted where there 
is x-ray evidence of involvement of 2 or more major joints or 2 
or more minor joint groups, with occasional incapacitating 
exacerbations.

Because the Veteran is not shown to have degenerative arthritis 
involving any joint in his right knee, the Board will only 
consider whether the evidence supports a higher or separate 
initial evaluation under the diagnostic codes pertaining to 
limitation of motion of the knee.  

In order for the Veteran to receive a compensable rating under DC 
5260 (limitation of leg flexion) for the period prior to February 
10, 2009, the evidence must show that the Veteran's service-
connected right knee disability is manifested by flexion limited 
to 45 degrees or less.  However, the evidence shows that the 
Veteran's range of motion flexion was greater than 45 degrees 
prior to February 10, 2009.  At the January 2006 VA medical 
examination, the Veteran was able to flex to 140 degrees and was 
able to perform squats repetitively without difficulty.  Thus, it 
is clear that the Veteran's limitation of right knee flexion is 
not limited to the degree required for a compensable evaluation 
under DC 5260 for this portion of the claim/appeal period.   

The evidence also does not support a compensable rating under DC 
5261 for limitation of leg extension for the period prior to 
February 10, 2009.  In order for the Veteran to receive a 
compensable rating for his right knee disability under DC 5261, 
the evidence must show that he had right leg extension limited to 
10 degrees or greater during the period.  However, he was able to 
extend to 0 degrees at the January 2006 VA examination.  
Therefore, the assignment of a higher evaluation under DC 5261 is 
also not warranted for this portion of the appeal period.   
  
The Board has considered the Veteran's complaints of pain 
associated with his right knee disability.  Nevertheless, there 
are no objective medical findings that any pain on use or during 
flare-ups, abnormal movement, fatigability, incoordination, or 
any other such factors resulted in the Veteran's right knee being 
limited in flexion or extension to the extent required for an 
increased rating based on limitation of motion.  DeLuca v. Brown, 
8 Vet. App. 202 (1995) (holding that functional loss, supported 
by adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability); 38 C.F.R. §§ 4.10, 4.40, 4.45.  Indeed, the Veteran 
showed no tenderness on physical examination of the knee and was 
able to squat without difficulty in January 2006.  Thus, such 
factors have already been contemplated in the currently assigned 
noncompensable disability evaluation for the Veteran's right knee 
disability for this portion of the claim/appeal period.  

The Board has considered whether the Veteran is entitled to 
separate ratings under DC 5260 (limitation of flexion of the leg) 
and DC 5261 (limitation of extension of the leg). VAOPGCPREC 9-04 
(September 17, 2004), published at 69 Fed. Reg. 59,990 (2004).  
Specifically, where a veteran has both a limitation of flexion 
and a limitation of extension of the same leg, the limitations 
must be rated separately to adequately compensate for functional 
loss associated with injury to the leg. Id.  However, because the 
evidence does not demonstrate compensable limitation of flexion 
or extension, the Board finds that VAOPGCPREC 9-04 is 
inapplicable in the instant case.

Based on the foregoing, the Board finds that a preponderance of 
the evidence is against the claim.  Thus, entitlement to a 
compensable rating for the Veteran's right knee disability on a 
schedular basis is denied.  

The Board has also considered the Veteran's allegations that the 
severity of his right knee disability has been the same since 
service.  However, the Board notes that while at the January 2006 
examination he reported pain in the left knee of a severity of 2 
out of 10, he was able to do squats repeatedly without any 
difficulty.  This differed from the February 2009 examination 
where the examiner noted painful motion on range of motion 
testing particularly as he extended his knees and increased pain 
with repetitive resisted motion.  Therefore, the objective 
findings show the Veteran's disability changed during the appeal 
period.  While the Veteran is competent to state he experiences 
pain, as he did at the January 2006 examination, the objective 
findings showed he had full range of motion without any pain 
noted.  The Board finds the objective findings of a skilled 
professional to be more reliable than the Veteran's current 
allegations that his disability had not changed since service.  
The contemporaneous findings in January 2006 put into question 
the credibility of the Veteran's statement at the hearing.  
Having so found, the Veteran's statements do not provide a basis 
on which to grant an increased disability rating prior to 
February 10, 2009.

While the Board has considered whether staged ratings are 
warranted for this period, the factual findings do not show 
distinct time periods where the Veteran's right knee exhibited 
symptoms that would warrant different ratings.  Thus, a staged 
rating is not warranted and the currently assigned noncompensable 
disability rating is appropriate for this portion of the 
claim/appeal period.  

Consideration has also been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, after 
careful review of the available diagnostic codes and the evidence 
of record, the Board finds there are no other codes that provide 
a basis to assign a higher schedular evaluation for the Veteran's 
claimed right knee disability for either portion of the appeal 
period.  The evidence shows there is no instability of the knee, 
ankylosis, recurrent subluxation or lateral instability of the 
knee, removal of semilunar cartilage, dislocated semilunar 
cartilage with frequent episodes of "locking", pain, and 
effusion into the joint, impairment of the tibia and fibula, or 
genu recurvatum at any time prior to February 10, 2010.   

The Board has further considered whether the Veteran's right knee 
disability warrants referral for consideration of a higher rating 
on an extraschedular basis for both portions of the claim/appeal 
period.  38 C.F.R. § 3.321(b); see Barringer v. Peake, 22 Vet. 
App. 242 (2008).  However, after review of the record, the Board 
finds that any limitations on the Veteran's employability due to 
his service-connected right knee disability have been 
contemplated in the currently assigned ratings under DC 5014.  
The evidence reflects that the Veteran's claimed disability has 
not necessitated any frequent periods of hospitalization or 
caused marked interference with employment at any time relevant 
to the claim/appeal period.  Indeed, the Veteran even told the 
February 2009 VA examiner that he had not missed work in the last 
12 months because of his knee disability and the examiner noted 
that his activities of daily living were unimpaired.  Because the 
record does not show an exceptional or unusual disability picture 
not contemplated by the regular schedular standards nor has such 
been contended by the Veteran, referral under 38 C.F.R. 
§ 3.321(b) for consideration of the assignment of an 
extraschedular rating is not warranted.  

D.  Left knee disability

The Veteran is assigned a noncompensable (0 percent) disability 
evaluation for his left knee chondromalacia patella under DC 5014 
for osteomalacia prior to February 10, 2009.  As previously note, 
at the Travel Board hearing of August 2010, the appellant stated 
he was satisfied with the 10 percent disability rating assigned 
effective February 10, 2009, therefore, the Board's analysis will 
focus on the time period prior to February 10, 2009. 

Under DC 5014, osteomalacia shall be rated based on limitation of 
motion of the affected part, as degenerative arthritis under 38 
C.F.R. § 4.71a, DC 5003.  38 C.F.R. § 4.71a, DC 5014 (2010).  

Degenerative arthritis is rated under DC 5003 which provides that 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joints involved.  When, 
however, the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each such 
major joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003. 
Limitation of motion must be objectively confirmed by findings 
such as swelling, muscle spasm, or satisfactory evidence of 
painful motion.  In the absence of limitation of motion, the 
arthritis is to be rated based on x-ray findings, as follows: a 
10 percent evaluation is warranted where there is x-ray evidence 
of involvement of 2 or more major joints or 2 or more minor joint 
groups.  A maximum 20 percent evaluation is warranted where there 
is x- ray evidence of involvement of 2 or more major joints or 2 
or more minor joint groups, with occasional incapacitating 
exacerbations. 

Because the Veteran is not shown to have degenerative arthritis 
involving any joint in his left knee, the Board will only 
consider whether the evidence supports a higher or separate 
initial evaluation under the diagnostic codes pertaining to 
limitation of motion of the knee.  

In order for the Veteran to receive a compensable rating under DC 
5260 (limitation of leg flexion) for the period prior to February 
10, 2009, the evidence must show that the Veteran's service-
connected left knee disability is manifested by flexion limited 
to 45 degrees or less.  However, the evidence shows the Veteran's 
flexion of the left knee has been greater than 45 degrees prior 
to February 10, 2009.  At the January 2006 VA medical 
examination, the Veteran was able to flex to 140 degrees and was 
able to perform squats repetitively without difficulty.  Thus, it 
is clear that the Veteran's limitation of left knee flexion is 
not limited to the degree required for a compensable evaluation 
under DC 5260 for this portion of the claim/appeal period.   

The evidence further shows that the left knee disability does not 
meet the requirements for a compensable evaluation under DC 5261 
for limitation of leg extension for the period prior to February 
10, 2009.  In order for the Veteran to receive a compensable 
rating for his left knee disability under DC 5261, the evidence 
must show that he had left leg extension limited to 10 degrees or 
greater during the period.  However, he was able to extend to 0 
degrees at the January 2006 VA examination.  Therefore, the 
assignment of a higher evaluation under DC 5261 is also not 
warranted for this portion of the appeal period.   
  
The Board has considered the Veteran's complaints of pain 
associated with his left knee disability.  Nevertheless, there 
are no objective medical findings that any pain on use or during 
flare-ups, abnormal movement, fatigability, incoordination, or 
any other such factors resulted in the Veteran's left knee being 
limited in flexion or extension to the extent required for an 
increased rating based on limitation of motion.  DeLuca v. Brown, 
8 Vet. App. 202 (1995) (holding that functional loss, supported 
by adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability); 38 C.F.R. §§ 4.10, 4.40, 4.45.  Indeed, the Veteran 
showed no tenderness on physical examination of the knee and was 
able to squat without difficulty in January 2006.  Thus, such 
factors have already been contemplated in the currently assigned 
noncompensable disability evaluation for the Veteran's left knee 
disability for this portion of the claim/appeal period.  

The Board has considered whether the Veteran is entitled to 
separate ratings under DC 5260 (limitation of flexion of the leg) 
and DC 5261 (limitation of extension of the leg).  VAOPGCPREC 9-
04 (September 17, 2004), published at 69 Fed. Reg. 59,990 (2004).  
Specifically, where a veteran has both a limitation of flexion 
and a limitation of extension of the same leg, the limitations 
must be rated separately to adequately compensate for functional 
loss associated with injury to the leg. Id.  However, because the 
evidence does not demonstrate compensable limitation of flexion 
or extension, the Board finds that VAOPGCPREC 9-04 is 
inapplicable in the instant case.

Based on the foregoing, the Board finds that a preponderance of 
the evidence is against the claim.  The evidence does not show 
that symptomatology associated with the Veteran's left knee 
disability more nearly approximates the schedular criteria 
associated with a higher or separate rating at any time relevant 
to this portion of the claim/appeal period.  Thus, entitlement to 
a compensable rating for the Veteran's left knee disability on a 
schedular basis is denied.  

In reaching the above conclusion, the Board has considered the 
Veteran's testimony at the August 2010 hearing that his left knee 
has repeatedly buckled since service.  The Board notes the 
Veteran is competent to state his left knee buckles.  See Layno 
v. Brown, 6 Vet. App. 465 (1994).  However, considering the 
evidence as a whole, the Board finds that the appellant's claims 
of instability are not reliable.  Indeed, at the January 2006 VA 
examination he specifically denied any instability.  Moreover, on 
physical examination medial and lateral collateral ligaments were 
stable, and Lachman's and McMurray's tests were negative.  The 
Board finds that the Veteran's reports at the time of the January 
2006 VA examination to be more credible and reliable than his 
statements at the August 2010 hearing.  Moreover, his current 
assertions of instability since service are in conflict with the 
normal clinical findings post-service at the January 2006 
examination.  Here, the Board is not presented with a mere 
absence of contemporaneous records.  Rather, the Board is 
presented with normal findings.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1335 (Fed. Cir. 2006); Forshey v. Principi, 284 F.3d 
1335 (Fed. Cir. 2002).  Moreover, as noted, the Board is 
presented with the appellant's own denials of instability in 
January 2006.  

The Board has also considered the Veteran's allegations that the 
severity of his left knee disability has been the same since 
service.  However, the Board notes that while at the January 2006 
examination he reported pain in the left knee of a severity of 3 
to 4 out of 10, he was able to do squats repeatedly without any 
difficulty.  This differed from the February 2009 examination 
where the examiner noted painful motion on range of motion 
testing particularly as he extended his knees and increased pain 
with repetitive resisted motion.  Therefore, the objective 
findings show the Veteran's disability changed during the appeal 
period.  While the Veteran is competent to state he experiences 
pain, as he did at the January 2006 examination, the objective 
findings showed he had full range of motion without any pain 
noted.  The Board finds the objective findings of a skilled 
professional to be more reliable than the Veteran's current 
allegations that his disability had not changed since service.  
Having so found, the Veteran's statements do not provide a basis 
on which to grant an increased disability rating prior to 
February 10, 2009.

While the Board has considered whether staged ratings are 
warranted for this period, the factual findings do not show 
distinct time periods where the Veteran's left knee exhibited 
symptoms that would warrant different ratings.  Thus, a staged 
rating is not warranted and the currently assigned noncompensable 
disability rating is appropriate for this portion of the 
claim/appeal period.  

Consideration has also been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, after 
careful review of the available diagnostic codes and the evidence 
of record, the Board finds there are no other codes that provide 
a basis to assign a higher schedular evaluation for the Veteran's 
claimed left knee disability for either portion of the appeal 
period.  The evidence shows there is no instability of the knee, 
ankylosis, recurrent subluxation or lateral instability of the 
knee, removal of semilunar cartilage, dislocated semilunar 
cartilage with frequent episodes of "locking", pain, and 
effusion into the joint, impairment of the tibia and fibula, or 
genu recurvatum at any time relevant to either portion of the 
claim/appeal period.   

The Board has further considered whether the Veteran's left knee 
disability warrants referral for consideration of a higher rating 
on an extraschedular basis for both portions of the claim/appeal 
period.  38 C.F.R. § 3.321(b); see Barringer v. Peake, 22 Vet. 
App. 242 (2008).  However, after review of the record, the Board 
finds that any limitations on the Veteran's employability due to 
his service-connected left knee disability have been contemplated 
in the currently assigned ratings under DC 5014.  The evidence 
reflects that the Veteran's claimed disability has not 
necessitated any frequent periods of hospitalization or caused 
marked interference with employment at any time relevant to the 
claim/appeal period.  Indeed, the Veteran even told the February 
2009 VA examiner that he had not missed work in the last 12 
months because of his knee disability and the examiner noted that 
his activities of daily living were unimpaired.  Because the 
record does not show an exceptional or unusual disability picture 
not contemplated by the regular schedular standards nor has such 
been contended by the Veteran, referral under 38 C.F.R. 
§ 3.321(b) for consideration of the assignment of an 
extraschedular rating is not warranted.  


ORDER

1.  Entitlement to an initial compensable evaluation for right 
shoulder acromioclavicular separation is dismissed.  

2.  Entitlement to an initial compensable evaluation for left ear 
hearing loss is denied.

3.  Entitlement to an initial evaluation of 20 percent for left 
shoulder dislocation is granted from July 5, 2005, subject to the 
laws and regulations governing the payment of monetary awards.

4.  Entitlement to an initial compensable evaluation for right 
knee chondromalacia patella, prior to February 10, 2009, is 
denied.

5.  Entitlement to an initial compensable evaluation for left 
knee chondromalacia patella, prior to February 10, 2009, is 
denied.


REMAND

For reasons explained below, the Board finds that additional 
development is needed before rendering a decision on the merits 
of the Veteran's claim involving the assignment of higher initial 
ratings for his low back disability.  

The Veteran's service-connected low back disability is rated 
under the General Rating Formula for Diseases and Injuries of the 
Spine.  See 38 C.F.R. § 4.71a, DCs 5235 to 5243.  Note (1) under 
the rating criteria provides that any objective neurologic 
abnormalities associated with the back disability, including, but 
not limited to bowel or bladder impairment, must be evaluated 
separately under an appropriate diagnostic code.  

In the present case, the Veteran underwent VA medical 
examinations in January 2006 and February 2009 in connection with 
his low back claim.  However, because neither examiner adequately 
addressed whether and/or to what extent the Veteran had 
neurological manifestations (i.e., radiculopathy) associated with 
his service-connected low back disability, the examinations are 
inadequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 
(2007).

At the January 2006 VA medical examination, which was performed 
approximately six months after the Veteran's separation from 
active military service, the Veteran reported that he had pain 
that radiated down his right leg to the knee during flare-ups of 
his low back symptomatology.  While the medical examiner 
performed neurologic testing, he only diagnosed the Veteran with 
degenerative joint disease of the lumbosacral spine and made no 
additional comment about the Veteran's complaints of neurological 
symptomatology associated with his low back disability.

Additionally, at the February 2009 VA medical examination, the 
Veteran reported that he had chronic low back pain in the midline 
that, at times, radiated down both legs.  The medical examiner 
performed neurologic testing and diagnosed the Veteran with 
degenerative disk and degenerative joint disease of the 
lumbosacral spine, he made no specific comment on the Veteran's 
complaints of neurological symptomatology associated with his low 
back disability and the severity of any neurological 
manifestations. 

It is notable that, on the Veteran's STR dated on March 2, 2004, 
it is written that the Veteran had no radiculopathy and no bowel 
or bladder dysfunction at that time.  However, approximately one 
year later, the April 2005 report of the Medical Evaluation Board 
Proceedings reveals that the Veteran had a diagnosis of 
degenerative disc disease L4-L5/L1-L3 with disc dessication at 
L3-4 and chronic lumbar pain with occasional right radiculopathy, 
at that time.  

Also, the Veteran's VA treatment records included in the claims 
folder and relevant to the claim/appeal period include complaints 
of radiculopathy affecting either one or both lower extremities 
and assessments of sciatica.

Governing regulations provide that VA's duty to assist includes 
conducting a thorough and contemporaneous examination of the 
Veteran that takes into account the records of prior examinations 
and treatment as well as to provide a medical examination or, 
obtain a medical opinion, when such an examination or opinion is 
necessary to make a decision on the claim.  See 38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.326; see also Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  In addition, the U.S. Court of Appeals for 
Veterans Claims has held that an appeal from the initial 
assignment of a disability rating, such as this case, requires 
consideration of the entire time period involved and contemplates 
staged ratings where warranted.  Fenderson v. West, 12 Vet. App. 
119 (1999). 

Thus, for the foregoing reasons, the Board finds that additional 
medical examination of the Veteran is necessary in order to 
assess the current severity of his low back disability, to 
include any associated neurological manifestions.  38 U.S.C.A. § 
5103A (West 2002); Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  Moreover, 
the Veteran's VA treatment records pertaining to treatment for 
his low back from May 2009 to the present should be obtained and 
associated with the claims folder on remand.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA treatment 
records pertaining to any treatment the 
Veteran has received for his claimed low back 
disability from May 2009 to the present, and 
associate them with the claims file.  The 
search should include any archived or retired 
records.  If no records are available, please 
make specific note of that fact in the claims 
file and include a memorandum of 
unavailability, which documents all efforts 
at obtaining the evidence, in the record. As 
outlined in 38 C.F.R. § 3.159(e), all 
procedures regarding notification of the 
inability to obtain records should be 
followed, if appropriate.

2.  Thereafter, schedule the Veteran for an 
appropriate medical examination to determine 
the current level of severity of his low back 
disability.  The claims file must be made 
available to and reviewed by the examiner in 
conjunction with the requested examination.  
The examiner should indicate in the report 
that the claims file was reviewed.  All 
necessary tests should be conducted and the 
examiner should review the results of any 
testing prior to completion of the report.  
The examiner should do the following:  

a.  Identify all current low back 
disorders, to include degenerative disk 
disease and any associated neurological 
impairment, to include radiculopathy.  If 
neurological impairment is found to be 
present, please identify the neurological 
disorder and, if possible, specify its 
date of onset.  

b.  Upon appropriate physical examination, 
provide ranges of motion for the lumbar 
spine.

c.  Address the Veteran's complaints 
referable to the low back disability, and 
any other relevant evidence.  If his 
complaints of symptoms or impairments in 
functioning associated with his low back 
disorder are inconsistent with or 
unexplainable by physical findings, the 
examiner should so state, and should 
provide an explanation of any such 
inconsistencies, and should state and 
explain any resulting conclusions as to 
the actual level of pain and level of work 
impairment or functional impairment due to 
low back disability.  Address the extent 
to which disability complained of by the 
Veteran is supportable by the medical 
evidence.

d.  Address factors discussed in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), of pain on 
undertaking motion, fatigue, weakness, 
and/or incoordination.  Explain any 
findings of additional limitation of 
motion or limitation of functional use 
with repetitive motion due to any of these 
factors, and reconcile these with other 
pertinent findings.

e.  Note and explain findings on straight-
leg raising, including any discrepancies 
found between straight-leg raising in the 
inclined and seated positions.  Address 
the relevance of these findings and any 
other findings which may reflect upon 
radiculopathy and/or complained-of 
radiculopathy.  Also address medical 
findings which may support the Veteran's 
complaints.

f.  Discuss what disability and level of 
disability associated with the Veteran's 
low back disability is consistent with the 
objective medical evidence.  In doing so, 
please discuss any relevant findings 
included in the Veteran's STRs and his VA 
treatment records, particularly as it 
relates to his complaints of 
radiculopathy.  

g.  Distinguish, to the extent possible, 
between symptomatology resulting from the 
Veteran's service-connected low back 
disability and any non-service-connected 
disorders which may be found, or any 
symptomatology attributable to his already 
service-connected knee disabilities.  If 
it is medically impossible to distinguish 
among symptomatology resulting from the 
disorders, so state in the examination 
report.

3.  After any additional notification and/or 
development deemed necessary is undertaken, 
the claims should be readjudicated, to 
include consideration regarding whether 
extraschedular referral in accordance with 
38 C.F.R. § 3.321(b) is warranted.  If any 
benefit sought on appeal remains denied, the 
Veteran and his representative should be 
provided with a SSOC.  An appropriate period 
of time should be allowed for response by the 
Veteran and his representative.  Thereafter, 
the case should be returned to the Board for 
further appellate consideration, if in order.

The purpose of this REMAND is to obtain additional development 
and to ensure due process.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The Veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
E. I. VELEZ
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


